DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.78.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites the limitation "the brain" in line 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. Applicant is recommended to change “the brain” of line 2 to “a brain”.

Claim 15 recites the limitation "the brain" in line 3 and 5.  There is insufficient antecedent basis for this limitation in the claim. Applicant is recommended to change “the brain” of line 3 to “a brain”.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-8 and 15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  

Regarding claim 1, line 2 recites “an optical transmitter that transmits to a brain of a person”, which incorporates the brain of a human organism into the claim limitation, which is excluded from patentable subject matter. See MPEP 2105 (III). Applicant is advised to amend the claim to read “an optical transmitter that is configured to transmit to a brain of a person”.
In addition, line 3 recites “an acoustic receiver that detects an ultrasound signal generated in the brain. For the same reasons above, Applicant is advised to amend the limitation to read “an acoustic receiver configured to detect an ultrasound signal generated in the brain”.

Regarding claim 2, line 1-2 recites “a process that determines the oxygen saturation of the brain.” which incorporates the brain of a human organism into the claim limitation, which is excluded from patentable subject matter. See MPEP 2105 (III). Applicant is advised to amend the claim to read “a processor that is configured to determine oxygen saturation of the brain”.

	Regarding claim 4, line 1-2 recites “the processor implements a statistical model to predict, based on the oxygen saturation, whether a seizure will occur in the brain.” For the same reasons as claim 1, Applicant is advised to amend the claim to “a process that is configured to implement a statistical model to predict, based on the oxygen saturation, whether a seizure will occur in the brain”.

	Regarding claim 15, line 3 recites “ an optical transmitter that transmits to the brain of a person”, which incorporates the brain of a human organism into the claim limitation, which is excluded from patentable subject matter. See MPEP 2105 (III). Applicant is advised to amend the claim to read “an optical transmitter that is configured to transmit to the brain of a person”.
	Furthermore, line 5 recites “an acoustic receiver that detects an ultrasound signal generated in the brain”, which incorporates the brain of a human organism into the claim limitation, which is excluded from patentable subject matter. See MPEP 2105 (III). Applicant is advised to amend the claim to read “an acoustic receiver that is configured to detect an ultrasound signal generated in the brain”.

	Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 101 are also rejected because they inherit the incorporation of a human organism’s limitation of the claims they respectively depend on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 9, 10, and 13 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Li et al., (US20120029829A1).

Regarding claim 1, Li teaches a sensor (fig. 1 #10 sensor, [0015] ), comprising: 
an optical transmitter (fig. 1 #18 light source , [0016]) that transmits to a brain ([0038] brain tissues may be observed) of a person infrared radiation ([0017] that light is infrared); and
an acoustic receiver that detects an ultrasound signal generated in the brain in response to the infrared radiation ([0016] fig. 1 #20 acoustic detector [0016]; [0015] sensor detects acoustic waves generated in response to the emitted light).

	Regarding claim 2, Li further teaches the sensor of claim 1, wherein the sensor further comprises a processor (fig. 1 #30 processor, [0026]) that determines oxygen saturation ([0037] oxygen saturation maybe derived from localized regions of interest) of the brain ([0038] the brain may be a region of interest) based on the detected ultrasound signal ([0037] measurements such as oxygen saturation is based on the acoustic signal). 

	Regarding claim 5, Li further teaches the sensor of claim 1, wherein the optical transmitter includes an array of at least one of light emitting diodes (LEDs), lasers, and laser diodes ([0017] optical transmitter includes light emitting diodes).

	Regarding claim 9, Li teaches a method, comprising: 
transmitting to the brain of a person infrared radiation ([0017] the light maybe infrared; [0038] target of observation is the brain); and 
detecting an ultrasound signal generated in the brain in response to the infrared radiation(fig. 1 #20 acoustic detector [0015] sensor detects acoustic waves generated in response to the emitted light [0017] light is infrared [0038] region is brain).

	Regarding claim 10, Li further teaches the method of claim 9, further comprising determining oxygen saturation ([0037] oxygen saturation maybe derived from localized regions of interest) of the brain ([0038] the brain may be a region of interest)  based on the detected ultrasound signal ([0037] measurements such as oxygen saturation is based on the acoustic signal).

	Regarding claim 13, Li further teaches the method of claim 9, wherein the transmitting is performed by an array of at least one of LEDs, lasers, and laser diodes ([0017] optical transmitter includes light emitting diodes).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 9 above, and further in view of Osorio (US20120310050A1).

Regarding claim 3, Li teaches the sensor of claim 2, but is silent regarding wherein the oxygen saturation of the brain is indicative of neural activity in the brain. 
However in the same oxygen saturation measurement field of endeavor, Osorio teaches wherein the oxygen saturation of the brain is indicative of neural activity in the brain ([0082] blood oxygen saturation may be used to compute a seizure severity index).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of a severity index based on blood oxygen saturation of Osorio with the sensor of Li, as both inventions are related to measurements in the brain, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such an application, and the results of the sensors of Li incorporating a severity index with the sensors are reasonably predictable.

Regarding claim 4, Li teaches the sensor of claim 2, but fails to explicitly disclose wherein the processor implements a statistical model to predict, based on the oxygen saturation, whether a seizure will occur in the brain.
However in the same oxygen saturation measurement field of endeavor, Osorio teaches wherein the processor (fig. 1 #30 processor) implements a statistical model to predict, based on the oxygen saturation, whether a seizure will occur in the brain ([0126] body index determination unit may determine blood oxygen saturation [0142] body index determination unit receives body data which is indicative of whether or not a seizure event is likely to occur; [0157] “The seizure classification analyses performed in methods according to FIG. 11 may be performed in a variety of different mathematical and graphical ways. In one embodiment, a classification analysis refers to a qualitative, semi-quantitative, or quantitative analysis of one or more seizure metric values (e.g., SSI values as a function of time with respect to a threshold) or a statistical analysis (e.g., a histogram) with respect to a number of standard deviations away from an actual or realized “normal” distribution.”; the seizure analysis may be transformed into a statistical analysis.)
	It would have been obvious to one of ordinary skill in the art at the time to modify the sensor of Li with the body index determination unit and statistical analysis of Osorio, as this may facilitate identification of efficacious or undesirable seizure treatments, including treatments that are effective or undesirable for particular classes of seizure events (see Osorio [0156]).

Regarding claim 11 Li teaches the method of claim 9, but is silent regarding wherein the oxygen saturation of the brain is indicative of neural activity in the brain. 
However in the same oxygen saturation measurement field of endeavor, Osorio teaches wherein the oxygen saturation of the brain is indicative of neural activity in the brain ([0082] blood oxygen saturation may be used to compute a seizure severity index).
It would have been obvious to one of ordinary skill in the art at the time to apply the known technique of a severity index based on blood oxygen saturation of Osorio with the method of Li, as both inventions are related to measurements in the brain, and would yield predictable results to one of ordinary skill. One of ordinary skill would be able to perform such an application, and the results of the sensors of Li incorporating a severity index with the sensors are reasonably predictable.

Regarding claim 12, Li teaches the method of claim 10, but fails to explicitly disclose using a statistical model to predict, based on the oxygen saturation, whether a seizure will occur in the brain.
However in the same oxygen saturation measurement field of endeavor, Osorio teaches using a statistical model to predict, based on the oxygen saturation, whether a seizure will occur in the brain ([0126] body index determination unit may determine blood oxygen saturation [0142] body index determination unit receives body data which is indicative of whether or not a seizure event is likely to occur; [0157] “The seizure classification analyses performed in methods according to FIG. 11 may be performed in a variety of different mathematical and graphical ways. In one embodiment, a classification analysis refers to a qualitative, semi-quantitative, or quantitative analysis of one or more seizure metric values (e.g., SSI values as a function of time with respect to a threshold) or a statistical analysis (e.g., a histogram) with respect to a number of standard deviations away from an actual or realized “normal” distribution.”; the seizure analysis may be transformed into a statistical analysis.)
	It would have been obvious to one of ordinary skill in the art at the time to modify the sensor of Li with the body index determination unit and statistical analysis of Osorio, as this may facilitate identification of efficacious or undesirable seizure treatments, including treatments that are effective or undesirable for particular classes of seizure events (see Osorio [0156]).

Claims 6-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1 and 9 above, and further in view of Chen (US20110190617A1).

Regarding claim 6, Li teaches the sensor of claim 1, but fails to explicitly disclose wherein the acoustic receiver includes at least one capacitive micromachined ultrasound transducer (CMUT).
However in the same photoacoustic field of endeavor, Chen teaches wherein the acoustic receiver includes at least one capacitive micromachined ultrasound transducer (CMUT) ([0020] CMUTs are used for photoacoustic imaging).
It would have been obvious to one of ordinary skill in the art at the time to modify the sensor of Li with the CMUTs of Chen, as this would lead to broader bandwidth and higher sensitivity (see Chen [0019]).

Regarding claim 7, Li as modified by Chen teaches the sensor of claim 6, but fails to explicitly disclose wherein the acoustic receiver includes an array of CMUTs.
However in the same photoacoustic field of endeavor, Chen teaches wherein the acoustic receiver includes an array of CMUTs ([0020] a CMUT array is used for photoacoustic imaging).
It would have been obvious to one of ordinary skill in the art at the time to modify the sensor of Li as modified by Chen with the CMUTs of Chen, as this would lead to broader bandwidth and higher sensitivity (see Chen [0019]).

Regarding claim 8, Li as modified by Chen teaches the sensor of claim 7, but fails to explicitly disclose wherein the array of at least one of LEDs, lasers and laser diodes is intermixed with the array of CMUTs.
In the same photoacoustic imaging field of endeavor, Chen teaches wherein the array of at least one of LEDs, lasers and laser diodes is intermixed with the array of CMUTs ([0049] fig. 1A-C infrared light emitted from #112 light source, such as #212 laser diodes, travels through #114 an array of micro-lenses, and will travel through the #120 US transducer chip, and the #122 US transducers receive the US generated from the infrared simulated tissue; Fig. 1A has the light sources on #110 first substrate directly under the #120 second substrate which contains the ultrasonic transducers, [0072] the transducers are CMUT, and are therefore intermixed).
It would have been obvious to one of ordinary skill in the art at the time to modify the sensor of Li as modified by Chen with the CMUTs intermixed with the lasers of Chen, as this would result in an improved image contrast than conventional pulse echo ultrasound imaging(see Chen [0015]).

 Regarding claim 14, Li teaches the method of claim 9, but fails to explicitly disclose wherein the detecting is performed by at least one CMUT.
In the same photoacoustic field of endeavor, Chen teaches wherein the detecting is performed by at least one CMUT ([0020] CMUTs are used for photoacoustic imaging).
It would have been obvious to one of ordinary skill in the art at the time to modify the method of Li with the CMUTs of Chen, as this would lead to broader bandwidth and higher sensitivity (see Chen [0019]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Wang et al., (US20150245771A1).

Regarding claim 15, Li teaches A system for monitoring and/or treating brain function of a person ([0004] monitoring specific regions of interest; [0038] the brain is a region of interest), comprising: 
a sensor (fig. 1 #10, [0015]), comprising: 
an optical transmitter (fig. 1 #18 light source, [0016]) that transmits to a brain ([0038] brain tissues may be observed) of a person infrared radiation ([0017] that light is infrared); and
an acoustic receiver that detects an ultrasound signal generated in the brain in response to the infrared radiation (fig. 1, #20 acoustic detector, [0016]; [0015] sensor detects acoustic waves generated in response to the emitted light).
However Li fails to explicitly disclose a cap to be worn by the person and/or patches to be placed on the person, the sensor being located within the cap and/or patches.
In the same photoacoustic field of endeavor, Wang teaches a cap to be worn by the person and/or patches to be placed on the person, the sensor being located within the cap and/or patches ([0175] the hemispherical cap includes sensors on it).
It would have been obvious to one of ordinary skill in the art at the time to combine the sensors of Li with the cap of Wang, as both inventions are related to photoacoustic devices, and would yield predictable results to one of ordinary skill in the art. One or ordinary skill would be able to perform such a combination, and the results of the sensors of Li being placed on a cap are reasonably predictable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mourad et al., (US20090149751A1) discloses systems with acoustic arrays that include CMUTs and that uses optical techniques such as infrared spectroscopy and optical coherence tomography.
Stein et al., (US20140194740A1) discloses a system for detecting emboli in the brain, and uses a transcranial Doppler photoacoustic device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 7:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SEAN D MATTSON/Primary Examiner, Art Unit 3793